Citation Nr: 0025217	
Decision Date: 09/21/00    Archive Date: 09/27/00

DOCKET NO.  99-12 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey




THE ISSUES

1.  Entitlement to service connection for a claimed bilateral 
hearing loss.  

2.  Entitlement to service connection for claimed tinnitus.  




REPRESENTATION

Appellant represented by:	The American Legion






ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from May 1951 to May 1955.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 1999 decision of the RO.  



FINDING OF FACT

The veteran has presented evidence which shows that his 
claims of service connection for hearing loss and tinnitus 
are plausible and capable of substantiation.  



CONCLUSION OF LAW

The veteran has submitted evidence of well-grounded claims of 
service connection for bilateral hearing loss and tinnitus. 
38 U.S.C.A. §§ 1110, 5107, 7104 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (1999).  







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Statutory law as enacted by the Congress also charges a 
claimant for VA benefits with the initial burden of 
presenting evidence of a well-grounded claim.  38 U.S.C.A. § 
5107(a).  This threshold requirement is critical since the 
duty to assist a veteran with the development of facts does 
not arise until the veteran has presented evidence of a well-
grounded claim.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

A well-grounded claim has been defined by the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, the "Court") as "a plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
the claim is "plausible" or "possible" is required.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  A claimant 
therefore cannot meet this burden merely by presenting lay 
testimony because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

Consequently, lay assertions of medical causation cannot 
constitute evidence to render a claim well grounded under 
§ 5107(a).  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

According to the Court in Caluza, a well-grounded claim of 
service connection requires competent evidence of the 
following:  i) current disability (through medical 
diagnosis); ii) incurrence or aggravation of a disease or 
injury in service (through lay or medical evidence) and; iii) 
a nexus between the in-service injury or disease and the 
current disability (through medical evidence).  Caluza v. 
Brown, 7 Vet. App. at 506.  

Moreover, the truthfulness of evidence offered by the veteran 
and his representative is presumed in determining whether or 
not a claim is well grounded.  King v. Brown, 5 Vet. App. 19, 
21 (1993).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service. 38 U.S.C.A. § 1110, 1131 (West 1991). Service 
connection may also be granted for sensorineural hearing loss 
where it is manifest to a degree of 10 percent or more within 
the first postservice year. 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 
(1999).  Regulations also provide that service connection may 
be granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000 or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000 and 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1999).  

The veteran contends that he suffers from bilateral defective 
hearing and tinnitus as a result of noise exposure aboard 
ship during service in the Navy.  

A careful review of the service medical records shows that on 
physical examination in May 1951, whispered voice hearing 
testing was normal.  On examination in May 1955, whispered 
voice hearing testing was normal.  The service medical 
records do not show complaints, findings or a diagnosis of 
tinnitus during service.  

A September 1998 VA audiological examination report noted 
that the veteran had a history of noise exposure to 8-inch 
guns on a Navy ship during service.  The veteran reported 
that at the time of discharge, he was told he was a candidate 
for sinus surgery and that his hearing would be effected if 
he did not have the surgery.  It was noted that there was no 
history of occupational noise exposure.  The veteran reported 
bilateral periodic ringing tinnitus for more than 20 years.  
Audiological testing revealed findings of a bilateral 
sensorineural hearing loss.  

The VA examination report is competent evidence suggesting 
that the veteran has current hearing loss and tinnitus 
attributable to noise exposure during active duty, satisfying 
the requirements of Caluza.  

Accordingly, the Board finds that the veteran has submitted 
well-grounded claims of service connection for a bilateral 
hearing loss and tinnitus.  



ORDER

As the claims of service connection for hearing loss and 
tinnitus are well grounded, the appeal is allowed to this 
extent, subject to further action as discussed hereinbelow.  



REMAND

In light of the action taken hereinabove, the Board notes 
that de novo review of the veteran's claims of service 
connection for hearing loss and tinnitus by the RO is 
required.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  All 
indicated development should be undertaken in this regard, as 
discussed below, including an examination to determine the 
etiology of hearing loss and tinnitus.

In light of the foregoing, the Board is REMANDING this case 
to the RO for the following action:

1.  The RO should take appropriate steps 
to contact the veteran in order to have 
him identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for hearing loss and tinnitus 
since service.  After obtaining any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

2.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and likely etiology of the claimed 
bilateral hearing loss and tinnitus.  All 
indicated tests must be conducted.  The 
claims folder must be made available to 
and reviewed by the examiner prior to the 
requested study.  The examiner should 
elicit from the veteran and record a 
medical history referable to the claimed 
hearing problems.  Based on his/her 
review of the case, the examiner should 
provide an opinion, with adequate 
rationale, as to the likelihood that the 
veteran has current hearing disability 
and disability manifested by tinnitus due 
to the exposure to acoustic trauma or 
other disease or injury which was 
incurred in or aggravated by service.  

3.  After undertaking any additional 
development deemed appropriate, the RO 
should conduct a review of the veteran's 
claims of service connection for hearing 
loss and tinnitus.  Due consideration 
should be given to all pertinent laws and 
regulations.  If the benefit sought on 
appeal is not granted, the veteran and 
his representative should be issued a 
Supplemental Statement of the Case, which 
should include all pertinent laws and 
regulations, and be afforded a reasonable 
opportunity to reply thereto.

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration, if indicated.  

The veteran need take no action until he is further 
informed, but he may furnish additional evidence and 
argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No inference should be drawn regarding the final 
disposition of the claim as a result of this action.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 


